Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of the species of ester of montan wax acids in the reply filed on June 24, 2021 is acknowledged.  The traversal is on the ground(s) that the search is not unduly or burdensome.  This is not found persuasive because the species election established on page of the requirement mailed April 30, 2021 five different reasons that a search burden has been established.  Applicant has addressed none of these reasons to rebut the case made for burden other than arguing it would not be a burden.
The requirement is still deemed proper and is therefore made FINAL.
	The elected wax is the wax of Claim 4.  Applicant’s reply suggests Claims 1-7, 11-14 and 17-23 read over this election.  This is not found to be correct.  Claims 2-3, 6-7, 12-14, and 18-20 specifically recite different waxes than that of Claim 4.  Therefore, claims 2-3, 6-7, 12-14, and 18-20 are withdrawn as being drawn to non-elected species there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 24, 2021.
	The pending claims are 1, 4, 5, 11, 17, 21 and 23.
Claim Rejections - 35 USC §§ 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Brauer (U.S. 5,925,697).
	Brauer teaches thermoplastic polyurethane (TPU) compositions comprising 0.05 wt % to 2 wt% of a wax. (See Column 2 lines 0-25).  The exemplified compositions contain, for instance, 0.45 wt% of ethyl montanate (See example 8) which is sufficiently specific to anticipate the about 0.5 wt% of a wax and the elected species of ester of montan acid wax (ethyl montanate is a 
	As such, one of ordinary skill in the art could at once envisage the compositions of Brauer of TPU and wax in fiber form, in particular that of Example 8 using the ethyl montanate wax.  This is anticipate the elastic fiber of Claim 1 along with the ester of montan acid wax of Claim 4.
	Alternatively, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention of Brauer, in particular that of Example 8 with the ethyl montanate wax, in the form of fibers because Brauer teaches this form in Column 5 lines 50-60.  This, along with the overlapping range of 0.05 wt % to 2 wt% of the wax, reads over the elastic fibers of Claims 1 and 4.
	Note: the rejection is made over TPU containing wax, in particular the exemplified wax 2 which anticipates or reads over the elected species of wax.  The tables exemplify waxes used in amounts of 0.7 wt%, for instance, which is sufficiently specific to anticipate or renders obvious the claimed elastic fiber when practicing the invention of Brauer in fiber form as above without the using the specifically elected species of wax.
	Applicant is directed to Column 1 lines 35-45 which teaches that waxes act as a friction reducing internal and external lubricant improving the flow characteristics of TPU.  This suggests Applicant’s reasons for using waxes (See as-filed Title) and, therefore, would undermine arguments to the waxes having unexpected frictional properties in TPU fibers.   The teaching appears to be generic to all waxes rather than the specific waxes of Brauer.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Brauer (U.S. 5,925,697) in view of Vedula (U.S. 20040230012).
 	Brauer is applied as above under §§102/103.
	Brauer teaches fibers of the compositions containing wax generically but does not get into the details of the process to make the fibers of Claim 11, nor the fabric and garment comprising the fibers of Claims 17 and 23.
	Vedula, working in the field of melting spinning TPU, teaches a melt spinning process which achieves long melt spinning run times without experiencing excessive fiber breakage. (Abstract)  Vedula teaches in ¶[0027] lubricants may be used in the compositions and Brauers waxes would be considered such a lubricant considering the lubricant teachings of Column 1 line 35-45 of Brauer.

	A skilled artisan would have a reasonable expectation of success in the above modification of Brauer to use Vedula process because they are both drawn to making TPU fibers using similar TPUs.  Therefore, even though Vedula teaches the use of an additional ingredient, a crosslinking agent which Brauer is silent on, the resulting fibers are still taught to be TPU fibers and would, therefore, still be expected to be TPU fibers according to Brauer and/or Vedula. 
	Fabrics containing the elastic fibers and the articles of clothing made from them (garments) are taught by Vedula in ¶[0044] which reads over the fabric and garments of Claims 17 and 23.
	
Claims 5, 11, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Brauer (U.S. 5,925,697) in view of Vedula (U.S. 20040230012) and Goodrich (U.S. 5,028,642).
	Brauer is applied as above under §§102/103.
	Brauer teaches fibers of the compositions containing wax generically but does not get into the details of the process to make the fibers of Claim 11 including the additives recited by Claims 5, 11 and 21, nor the fabric and garment comprising the fibers of Claims 17 and 23.
	Vedula, working in the field of melting spinning TPU, teaches a melt spinning process which achieves long melt spinning run times without experiencing excessive fiber breakage. 
	Both Brauer and Vedula teaches additional lubricants may be added to the thermoplastic polyurethane compositions (also known as spandex). (Brauer (Column 5 lines 5-15, fatty acid esters and their metal salts) Vedula ¶[0027] teaches metal stearates)
	Goodrich teaches calcium stearate and magnesium stearate as known lubricants in spanex compositions (Column 4 lines 59-65 as the only lubricants listed).  These are metal salts of fatty acid esters (stearates or metal stearates).
	It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the fiber variant of Brauer discussed above by using the melt spinning process of Vedula for the advantage of using a fiber production method which provides for longer fiber run times (i.e. melt spinning run times) and without experiencing fiber breakage as taught by Vedula.
	Further, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the above melt spinning process of Vedula using Brauer’s wax containing thermoplastic polyurethanes (spandex) by adding additional lubricants suggested in both Vedula and Brauer to the TPU compositions because each of these references suggests such addition of these additives. (Brauer (Column 5 lines 5-15, fatty acid esters and their metal salts) Vedula ¶[0027] teaches metal stearates)  One of ordinary skill in the art would have been motivated to choose the fatty acid esters metal salts (metal stearates) as the additional lubricant as these as specifically taught by both Vedula and Brauer.  Additionally, one of ordinary skill in the art would have found it obvious at the time the invention was filed to choose calcium stearate 
	The above addition of calcium stearate or magnesium stearate reads over the additive list of Claim 5.
	Fabrics containing the elastic fibers and the articles of clothing made from them (garments) are taught by Vedula in ¶[0044] which reads over the fabric and garments of Claims 17, 23 and also the additive of calcium stearate or magnesium stearate in the fabric fiber of Claim 21.
	Vedula teaches variations of melting spinning which include those in which the preformed TPU is melted and other additives (such as the crosslinking agent of the process of Vedula or anti-oxidant) are added.  (¶[0041] and Examples)  Therefore, it would have been obvious to add the waxes and lubricants in any sequential order or even together to the melted TPU when practicing the process of Vedula because Vedula suggests the TPU is melted first then components are add to it.  This reads over the processing steps of Claim 11.
Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected result. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946). See also MPEP §2144.04 IV Section C.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299.  The examiner can normally be reached on 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1032.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/Christopher M Rodd/Primary Examiner, Art Unit 1766